Per Curiam.
Frank Torregrossa was injured in a collision between an automobile in which he was riding and an automobile driven bjr the defendant, and for the damages sustained suit was instituted by the plaintiffs, Frank Torregrossa and his father, John Torregrossa. A verdict was rendered in favor of Frank, the son, for $7,500, and a verdict in favor of John, the father, for $1,000.
On the defendant’s rule to show cause why a new trial should not be granted we are urged to set the verdicts aside on the ground that a nonsuit should have been entered; that the verdicts are contrary to the weight of the evidence; that the verdicts are excessive and for alleged trial errors.
An examination of the proofs sent up with the record of the case convinces us that all of these reasons are without merit and that the verdicts should not be disturbed.
The rule for new trial will, therefore, be discharged.